



AXALTA COATING SYSTEMS LTD.
2014 INCENTIVE AWARD PLAN


RESTRICTED STOCK UNIT GRANT NOTICE


Axalta Coating Systems Ltd., a Bermuda exempted limited liability company (the
“Company”), pursuant to its 2014 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”) the
number of Restricted Stock Units (the “RSUs”) set forth below. The RSUs are
subject to the terms and conditions set forth in this Restricted Stock Unit
Grant Notice (the “Grant Notice”) and the Restricted Stock Unit Agreement
attached hereto as Exhibit A, including Appendix 1 (Confidentiality and Business
Protection Agreement) and Appendix 2 (Country-Specific Terms and Conditions)
thereto (the “Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in the Grant Notice and the Agreement.
Participant:
 
Grant Date:
 
Number of RSUs:
 
Type of Shares Issuable:
Common Stock



By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.


AXALTA COATING SYSTEMS LTD. HOLDER:
PARTICIPANT
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 
 
 
 
 











Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------





EXHIBIT A
TO RESTRICTED STOCK UNIT GRANT NOTICE
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.
ARTICLE I.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1.2    Incorporation of Terms of Plan. The RSUs and the shares of Common Stock
(“Shares”) issued to Participant hereunder (“Shares”) are subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control, except with respect to the
definition of Change in Control as defined in this Agreement.
ARTICLE II.    
AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS
2.1    Award of RSUs and Dividend Equivalents.
(a)    In consideration of Participant’s past and/or continued employment with
or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustment as provided in
Section 13.2 of the Plan. Each RSU represents the right to receive one Share or,
at the option of the Company, an amount of cash as set forth in Section 2.3(b),
in either case, at the times and subject to the conditions set forth herein.
However, unless and until the RSUs have vested, Participant will have no right
to the payment of any Shares subject thereto. Prior to the actual delivery of
any Shares, the RSUs will represent an unsecured obligation of the Company,
payable only from the general assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding Shares between the Grant Date and the date when the applicable RSU
is distributed or paid to Participant or is forfeited or expires. The Dividend
Equivalents for each RSU shall be equal to the amount of cash which is paid as a
dividend on one share of Common Stock. All such Dividend Equivalents shall be
credited to Participant and paid in cash at the same time as the


1




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




distribution or payment is made of the RSU to which such Dividend Equivalent
relates in accordance with Section 2.3 below. Any Dividend Equivalents that
relate to RSUs that are forfeited shall likewise be forfeited without
consideration.
2.2    Vesting of RSUs and Dividend Equivalents.
(a)    Subject to Participant’s continued employment with or service to the
Company or a Subsidiary on each applicable vesting date and subject to the terms
of this Agreement, the RSUs shall vest as follows: three equal annual
installments beginning on the first anniversary of the grant date. Each
additional RSU which results from deemed reinvestments of Dividend Equivalents
pursuant to Section 2.1(b) hereof shall vest whenever the underlying RSU to
which such additional RSU relates vests. In the event of Participant’s
Termination of Service (i) by the Company without Cause within two (2) years
after a Change in Control (subject to Section 2.2(c)) or (ii) by reason of
death, any unvested RSUs shall immediately vest in full and be settled;
provided, that if Participant is party to a severance or employment agreement
with the Company or any of its affiliates or is a participant in a severance
policy of the Company or any of its affiliates, in either case, that provides
greater vesting protection to Participant, the RSUs shall be treated in
accordance with the applicable terms of such agreement or policy.
(b)    In the event Participant incurs a Termination of Service, except as may
be otherwise provided by the Administrator or as set forth in a written
agreement between Participant and the Company, Participant shall immediately
forfeit any and all RSUs and Dividend Equivalents granted under this Agreement
which have not vested or do not vest on or prior to the date on which such
Termination of Service occurs, and Participant’s rights in any such RSUs and
Dividend Equivalents which are not so vested shall lapse and expire.
(c)    As a condition to any accelerated vesting of the RSUs due to
Participant’s Termination of Service by the Company without Cause within two (2)
years after a Change in Control as set forth in Section 2.2(a), Participant
shall, within the thirty (30) day period following the date of Participant’s
Termination of Service, execute and not revoke a general release of all claims,
including all known and unknown and current and potential claims, in favor of
the Company and its affiliates in either (A) a form provided to Participant by
the Company or (B) if Participant is party to a severance or employment
agreement with the Company or any of its affiliates or is a participant in a
severance policy of the Company or any of its affiliates, the form of release of
claims applicable to Participant under such agreement or policy.
(d)    For purposes of this Agreement and the Grant Notice, Participant’s
Termination of Service will be deemed to occur on the date that Participant
ceases to be actively employed by or actively provide services to the Company or
its Subsidiaries (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or in service or the terms of
Participant’s contract of employment if any) and Participant’s right to vest in
the RSUs will terminate as of such date and will not be extended by any notice
period mandated or implied under local law or any period during or for which
Participant receives pay in lieu of notice or severance pay. The Company shall
have the sole discretion to determine when Participant is no longer actively
employed or providing services for purposes of this Agreement, without reference
to any other agreement, written or oral, including Participant’s contract of
employment.


2




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




2.3    Distribution or Payment of RSUs.
(a)    Participant’s RSUs shall be distributed in Shares (either in book-entry
form or otherwise) or, at the option of the Company, paid in an amount of cash
as set forth in Section 2.3(b), in either case, as soon as administratively
practicable following the vesting of the applicable RSU pursuant to Section 2.2,
and, in any event, within sixty (60) days following such vesting.
Notwithstanding the foregoing, the Company may delay a distribution or payment
in settlement of RSUs if it reasonably determines that such payment or
distribution will violate federal securities laws or any other Applicable Law,
provided that such distribution or payment shall be made at the earliest date at
which the Company reasonably determines that the making of such distribution or
payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A of the Code.
(b)    In the event that the Company elects to make payment of Participant’s
RSUs in cash, the amount of cash payable with respect to each RSU shall be equal
to the Fair Market Value of a Share on the day immediately preceding the
applicable distribution or payment date set forth in Section 2.3(a). All
distributions made in Shares shall be made by the Company in the form of whole
Shares, and any fractional share shall be distributed in cash in an amount equal
to the value of such fractional share determined based on the Fair Market Value
as of the date immediately preceding the date of such distribution.
2.4    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
(C) the obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable, and (D) the receipt of full payment of
any applicable withholding tax in accordance with Section 2.5 by the Company or
its Subsidiary with respect to which the applicable withholding obligation
arises.
2.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    Participant shall be required to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy any applicable income tax,
employment tax, social insurance, social security, payroll tax, contributions,
payment on account obligations or other amounts required by law to be withheld,
collected or accounted for with respect to any taxable event arising pursuant to
this Agreement (“Taxes”). Unless the Participant makes an advance election
pursuant to this Section 2.5(a), the Company shall instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of shares from those Shares then issuable to Participant
pursuant to the RSUs as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy the Tax obligation and to remit the proceeds
of such sale to the Company or the Subsidiary with respect to which the
obligation arises. Participant’s acceptance of this Award constitutes
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described in this Section 2.5(a), including
the


3




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




transactions described in the previous sentence, as applicable. Alternatively,
Participant may elect to such Tax obligations in one or more of the forms
specified below, provided such election is made in accordance with any advance
notice requirements that the Company may establish for this purpose:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    with respect to any Taxes arising in connection with the distribution of
the RSUs, unless otherwise determined by the Administrator, by requesting that
the Company and its Subsidiaries withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then current Fair Market Value
not exceeding the amount necessary to satisfy the obligation of the Company and
its Subsidiaries with respect to Taxes based on the minimum applicable statutory
rates for Taxes (or, if the Administrator determines that it would be consistent
with Applicable Law and would not result in adverse accounting consequences,
such greater amount as the Administrator may designate, up to the maximum
statutory rate);
(iii)    with respect to any Taxes arising in connection with the distribution
of the RSUs, unless otherwise determined by the Administrator, by tendering to
the Company vested Shares having a then current Fair Market Value not exceeding
the amount necessary to satisfy the obligation of the Company and its
Subsidiaries with respect to Taxes based on the minimum applicable statutory
rates for Taxes (or, if the Administrator determines that it would be consistent
with Applicable Law and would not result in adverse accounting consequences,
such greater amount as the Administrator may designate, up to the maximum
statutory rate); or
(iv)    in any combination of the foregoing.
(b)    With respect to any Taxes arising in connection with the RSUs, in the
event Participant fails to provide timely payment of all sums required pursuant
to Section 2.5(a), the Company shall have the right and option, but not the
obligation, to (i) deduct such amounts from other compensation payable to
Participant and/or (ii) treat such failure as an election by Participant to
satisfy all or any portion of Participant’s required payment obligation pursuant
to Section 2.5(a) above. The Company shall not be obligated to deliver any
certificate representing Shares issuable with respect to the RSUs to Participant
or his or her legal representative unless and until Participant or his or her
legal representative shall have paid or otherwise satisfied in full the amount
of all Taxes applicable with respect to the taxable income of Participant
resulting from the vesting or settlement of the RSUs or any other taxable event
related to the RSUs. The Company may refuse to issue any Shares in settlement of
the RSUs to Participant until the foregoing Tax obligations are satisfied,
provided that no payment shall be delayed under this Section 2.5 if such delay
will result in a violation of Section 409A of the Code.
(c)    Regardless of any action the Company and/or any Subsidiary takes with
respect to any or all Taxes, Participant acknowledges that (i) the ultimate
liability for all Taxes is and remains Participant’s responsibility and (ii)
such Taxes may exceed the amount actually withheld or accounted for by the
Company or the applicable Subsidiary. Participant further acknowledges that the
Company (and its Subsidiaries) (i) make no representations or undertakings
regarding the treatment of any Taxes in connection with any aspect of the RSUs,
including the grant, vesting or settlement of the RSUs, and the subsequent sale


4




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




of any Shares acquired at settlement; and (ii) do not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Taxes. Further, if Participant is subject to Taxes
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the applicable Subsidiary (including any
Subsidiary previously employing or retaining Participant, as applicable) may be
required to withhold or account for Taxes in more than one jurisdiction.
2.6    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a shareholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.
ARTICLE III.    
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the exclusive power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan, the Grant
Notice and this Agreement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.
3.2    RSUs Not Transferable. The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
3.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 13.2 of the Plan.


5




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant at Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email (if to Participant) or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
3.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to Applicable Law.
3.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs (including RSUs which result from the
deemed reinvestment of Dividend Equivalents), the Dividend Equivalents, the
Grant Notice and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent


6




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, subject to Applicable Law, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.
3.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit or appendix hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof; provided, however, that (i) if Participant is party to a severance or
employment agreement with the Company or any of its affiliates or is a
participant in a severance policy of the Company or any of its affiliates, in
either case, that provides greater vesting protection to Participant, then the
RSUs shall be treated in accordance with the applicable terms of such agreement
or policy; and (ii) if Participant is party to the Company’s Executive
Restrictive Covenant and Severance Agreement or other severance, non-compete,
employment or similar agreement with the Company or any of its affiliates that
includes the same or similar restrictive covenants as those in Appendix 1, then
Appendix 1 shall not apply to Participant. For the avoidance of doubt, the
Company’s Restrictive Covenant and Severance Policy does not constitute an
agreement with the same or similar covenants as Appendix 1.
3.13    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
3.14    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general


7




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, with respect to the RSUs and Dividend Equivalents.
3.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
3.17    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.5(a): (A) any Shares to be sold through a broker-assisted sale will be
sold on the day the tax withholding obligation arises or as soon thereafter as
practicable; (B) such Shares may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price; (C)
Participant will be responsible for all broker’s fees and other costs of sale,
and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale; (D) to the extent
the proceeds of such sale exceed the applicable tax withholding obligation, the
Company agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.
3.18    Definitions. Notwithstanding anything to the contrary in the Plan, for
purposes of this Agreement:
(a)    “Change in Control” shall mean and includes each of the following: (i) a
transaction or series of transactions occurring after the Grant Date whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
Subsidiaries, an employee benefit plan maintained by the Company or any of its
Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing 30% or more of the total combined voting power of the Company’s
securities outstanding immediately after such transaction; (ii) during any 12
month period, individuals who, at the beginning of such period, constitute the
Board together with any new members of the Board whose election by the Board or
nomination for election by the Company’s members was approved by a vote of at
least two-thirds of the members of the Board then still in office who either
were members of the Board at the beginning of the one-year period or whose
election or nomination for election was previously so approved (other than (x)
an individual whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act, and (y) any member of the Board whose initial assumption
of office during such 12 month period in connection with a transaction described
in clause (iii)(x) below that occurs with a non-affiliate third party), cease
for any reason to constitute a majority thereof; or (iii) the consummation by
the Company (whether


8




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




directly involving the Company or indirectly involving the Company through one
or more intermediaries) after the Grant Date of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
Company’s assets or (z) the acquisition of assets or stock of another entity,
other than a transaction:
(i)    in the case of clauses (i) and (iii), which results in the Company’s
voting securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, more than seventy percent (70%) of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and
(ii)    in the case of clause (iii), after which no person or group beneficially
owns voting securities representing 30% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this clause (b) as beneficially owning 30% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction.
3.19    No Acquired Right. Participant acknowledges and agrees that:
(a)    The Plan is established voluntarily by the Company, the grant of RSUs
under the Plan is made at the discretion of the Administrator and the Plan may
be modified, amended, suspended or terminated by the Company at any time. All
decisions with respect to future awards, if any, will be at the sole discretion
of the Administrator.
(b)    The RSUs (and any similar awards the Company may in the future grant to
Participant, even if such awards are made repeatedly or regularly, and
regardless of their amount) and Shares acquired under the Plan, (A) are wholly
discretionary and occasional, are not a term or condition of employment and do
not form part of a contract of employment, or any other working arrangement,
between Participant and the Company or any Subsidiary; (B) do not create any
contractual entitlement to receive future awards or benefits in lieu thereof;
and (C) do not form part of regular or expected salary or remuneration for
purposes of determining pension payments or any other purposes, including
without limitation termination indemnities, severance, resignation, payment in
lieu of notice, redundancy, end of service payments, bonuses, long-term service
awards, pension or retirement benefits, welfare benefits or similar payments,
except as otherwise required by the applicable law of any governmental entity to
whose jurisdiction the award is subject.
(c)    The RSUs and the Shares acquired under the Plan are not intended to
replace any pension rights or compensation.
(d)    Participant is voluntarily participating in the Plan.


9




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




(e)    In the event that Participant’s employer is not the Company, the grant of
the RSUs and any similar awards the Company may grant in the future to
Participant will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of this Award and any
similar awards the Company may grant in the future to Participant will not be
interpreted to form an employment contract with Participant’s employer or any
Subsidiary.
(f)    The future value of the underlying Shares is unknown and cannot be
predicted with certainty. Neither the Company nor any Subsidiary shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or the
Shares.
(g)    Participant shall have no rights, claim or entitlement to compensation or
damages as a result of Participant’s Termination of Service for any reason
whatsoever, whether or not later found to be invalid or in breach of contract or
local labor law, insofar as these rights, claim or entitlement arise or may
arise from Participant’s ceasing to have rights under the RSUs as a result of
such cessation or loss or diminution in value of the RSUs or any of the Shares
issuable under the RSUs as a result of such cessation, and Participant
irrevocably releases his or her employer, the Company and its Subsidiaries, as
applicable, from any such rights, entitlement or claim that may arise. If,
notwithstanding the foregoing, any such right or claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed to have irrevocably waived his or her entitlement to
pursue such rights or claim.
3.20    Data Protection.
(a)    In order to facilitate Participant’s participation in the Plan and the
administration of the RSUs, it will be necessary for the Company (or its
Subsidiaries or payroll administrators) to collect, hold and process certain
personal information and sensitive personal information about Participant
(including, without limitation, Participant’s name, home address, telephone
number, date of birth, nationality, social insurance or other identification
number and job title and details of the RSUs and other awards granted,
cancelled, exercised, vested, unvested or outstanding and Shares held by
Participant). Participant consents explicitly, willingly, and unambiguously to
the Company (and its Subsidiaries and payroll administrators) collecting,
holding and processing Participant’s personal data and transferring this data
(in electronic or other form) by and among, as applicable, Participant’s
employer, the Company and its Subsidiaries and other third parties
(collectively, the “Data Recipients”) insofar as is reasonably necessary to
implement, administer and manage the Plan and the RSUs. Participant authorizes
the Data Recipients to receive, possess, use, retain and transfer the data for
the purposes of implementing, administering and managing the Plan and the RSUs.
Participant understands that the data will be transferred to UBS Financial
Services Inc., or such other broker or third party as may be selected by the
Company in the future which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the Data
Recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Participant’s country.


10




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------




(b)    The Data Recipients will treat Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Plan and the RSUs and will take reasonable
measures to keep Participant’s personal data private, confidential, accurate and
current. Participant understands that the data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan.
(c)    Participant understands that Participant may, at any time, view his or
her personal data, require any necessary corrections to it or withdraw the
consents herein in writing by contacting the Company but acknowledges that
without the use of such data it may not be practicable for the Company to
administer Participant’s involvement in the Plan in a timely fashion or at all
and this may be detrimental to Participant and may result in the possible
exclusion of Participant from continued participation with respect to the RSUs
or any future awards under the Plan.
3.21    Additional Terms for Non-U.S. Participants. Notwithstanding anything to
the contrary herein, Participants residing and/or working outside the United
States shall be subject to the Country-Specific Terms and Conditions attached
hereto as Appendix 2. If Participant is a citizen or resident of a country (or
is considered as such for local law purposes) other than the one in which
Participant is currently residing or working or if Participant relocates to one
of the countries included in the Country-Specific Terms and Conditions after the
grant of the RSUs, the special terms and conditions for such country will apply
to Participant to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Country-Specific Terms and
Conditions constitute part of this Agreement and are incorporated herein by
reference.






11




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)



--------------------------------------------------------------------------------





APPENDIX 1
TO RESTRICTED STOCK UNIT AGREEMENT


CONFIDENTIALITY AND BUSINESS PROTECTION AGREEMENT


Capitalized terms used but not defined in this Appendix 1 shall have the
respective meanings ascribed to such terms in the Agreement, the Grant Notice or
the Plan, as applicable.
WHEREAS, the Company operates in a highly competitive business environment and
has a legitimate interest in protecting its valuable assets, including its
confidential information, trade secrets, and intellectual property; its goodwill
and reputation; the business relationships it has developed with its clients and
vendors; and the training and development of its employees;
WHEREAS, Participant’s employment and responsibilities with the Company have
permitted and will in the future permit Participant to have access to
competitively sensitive and highly confidential business information and trade
secrets of the Company and to derive and enjoy the benefit of the Company’s
relationships with its customers and business partners, which have been
developed by the Company’s employees and/or or as a result of the innovative
products and technologies that the Company has brought or will bring to its
customers (“Goodwill”);
WHEREAS, the Company’s customers are located across the United States and around
the world; the market for the Company’s products, processes, and services is
national and international in scope; the Company sells and markets the same or
similar products, processes, and services across state and national boundaries;
and the Company’s market expands or contracts over time based on the growth of
the Company’s business and the demand for the Company’s products, processes, and
services;
WHEREAS, the Company desires to ensure that its confidential information, trade
secrets, intellectual property, goodwill, reputation, business relationships,
and investment in training and developing employees are adequately protected and
are not used or disclosed without proper authorization by the Company; and
WHEREAS, Participant’s eligibility to receive the RSUs are conditioned upon
Participant’s timely acceptance of the obligations and other terms and
conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of Participant’s eligibility for the RSUs, and
as a condition of Participant’s continued access to the Company’s confidential
information and trade secrets and the benefit of the Company’s Goodwill and
customer relationships, the Company and Participant agree as follows:
1.Access to Confidential Information. In the course of Participant’s employment,
the Company will provide Participant with access to certain Confidential
Information, which is not in the public domain, is highly valuable and
competitively sensitive and which, if acquired by the Company’s competitors,
would cause irreparable harm to the Company. As used in this Agreement,
“Confidential Information” means all information that Participant acquires from
the Company which is not publicly known outside of the Company, and which
concerns any of the following: the methods, processes, or know-how used or
developed by the Company to design, manufacture, distribute, market, or sell its
products, processes, or services; the research, development, or design of the
Company’s products or processes; the Company’s plans or strategies for sales,
marketing, or distribution; the Company’s supply and distribution processes or
arrangements; research initiatives or projects; results of tests or experiments;
information on financial performance, pricing, margins, or profits or
production, labor, or other costs; market or sales data; existing or planned
merger, acquisition, or divestiture activities; proposals or terms of contracts
with customers, suppliers, distributors, or others; the


A1-1




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




identity and skills of other the Company employees; and information provided to
the Company by its customers, suppliers, or third parties pursuant to a
confidentiality obligation or an expectation of confidentiality.


2.Covenants to Protect Confidential Information. Participant covenants,
promises, and agrees that she/he will not, directly or indirectly, use
Confidential Information (or cause or permit it to be used) for any purpose
other than the good-faith performance of her/his duties as a Company employee.
In addition, subject to the Permitted Disclosures referenced below, Participant
covenants, promises, and agrees that she/he will not, directly or indirectly,
disclose Confidential Information (or cause or permit it to be disclosed) to any
individual or person other than employees, consultants, contractors, suppliers,
vendors, or teammates authorized by the Company to receive such information and
having a need to know such information in connection with the good-faith support
of the Company’s business activities. Participant further covenants, promises,
and agrees (a) not to remove from the Company’s premises (including the
Company’s computer systems, servers, and networks) any Confidential Information
in any form, except as required in the performance of his or her duties as an
the Company employee, and (b) to return to the Company any and all records
containing Confidential Information immediately upon termination of the
employment relationship between Participant and the Company. Furthermore,
Participant covenants, promises, and agrees not to accept employment with any
employer that manufactures, markets, or sells products, processes, or services
that are similar to or competitive with products, processes, or services
manufactured, marketed, or sold by the Company, where such employment would
involve duties the performance of which would inevitably cause Participant to
use or disclose Confidential Information of the Company for the benefit of a
third party in violation of this Agreement. The covenants and promises set forth
in this section shall continue both during and after Participant’s employment
with the Company and, notwithstanding any other provision of this Agreement, in
all cases shall be subject to the Permitted Disclosures referenced below.


3.Covenant to Protect Goodwill and Customer Relationships. Participant
acknowledges that the Goodwill of the Company shall belong to the Company and
not be used for the benefit of Participant, a future employer, or any other
third party. In recognition of the value and importance of the Goodwill to the
Company, Participant covenants, promises, and agrees that, during the Restricted
Period (as defined below), Participant will refrain from directly or indirectly
soliciting or attempting to solicit business from a Customer or a Prospective
Customer, where a purpose of such solicitation is to induce the Customer or
Prospective Customer to reduce or alter its business relationship with the
Company or to purchase or acquire from a third party any product, process, or
service that is competitive with any product, process, or service that the
Company offers to its customers. As used in this Agreement, the Restricted
Period shall consist of the continuous period of twelve (12) consecutive months
immediately following the Participant’s separation from service with the
Company, provided, however, that this twelve (12)-month period may be extended
by any period of Participant’s noncompliance with the covenants and promises set
forth in this Agreement.


4.Covenant Not to Solicit Employees. In recognition of the Company’s investment
in recruiting, training, and developing its employees, Participant covenants,
promises, and agrees that, during employment by the Company and during the
Restricted Period, she/he shall not solicit or encourage any employee of the
Company to resign from or cease employment with the Company, or to accept a
position as an employee or consultant for any other entity or person that
manufactures, sells, or markets products, processes, or


A1-2




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




services that are similar to or competitive with products, processes, or
services manufactured, sold, or marketed by the Company. This Section 4 does not
apply to the solicitation of any Company employee who is not employed by the
Company until after the date on which Participant’s Termination of Service
occurs.


5. Covenants Not to Compete.

a.Establishment or Leadership of a Competitive Business. During Participant’s
employment with the Company, and during the Restricted Period, Participant
covenants, promises, and agrees that she/he shall not, within the Geographic
Territory, either (i) directly or indirectly own, establish, or control (other
than through ownership of less than two percent (2%) of the shares of publicly
traded stock) or (ii) serve as an officer, director, principal, or partner of a
business that manufactures, develops, markets, or sells products, processes, or
services that are similar to or competitive with the products, processes, or
services that are manufactured, marketed, sold, or being developed by the
Company during the final twenty-four (24) months of Participant’s employment
with the Company. As used herein, the “Geographic Territory” is defined to
include all states of the United States in which the Company manufactures,
distributes, sells, or markets its products, processes, or services during the
twenty-four (24) months immediately preceding the start of the Restricted
Period, and all countries in which the Company manufactures, distributes, sells,
or markets its products, processes, or services during the twenty-four (24)
months immediately preceding the start of the Restricted Period. The Geographic
Territory does not include any state or country in which the Company does not
maintain operations or commence sales or marketing until after the start of the
Restricted Period.


b.Prohibited Positions with Competitors. During Participant’s employment with
the Company and during the Restricted Period, Participant covenants, promises,
and agrees that she/he shall not directly or indirectly engage in, have any
equity interest in, interview for a potential employment or consulting
relationship with or manage, provide services to or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business which competes with any portion of the Business (as
defined below) of the Company. The term “Business” refers to the business of the
Company and shall include the manufacturing and sale of automotive and
industrial paints, coatings and related products, as such business may be
expanded or altered by the Company during the term of the Participant’s
employment with the Company. This Agreement shall not be construed to bar any
attorney from engaging in the practice of law as an attorney for any third
party; provided that he or she otherwise complies with his or her obligations
under this Agreement and under the applicable rules of professional conduct.


6.Nature and Timing of Separation. The obligations set forth in this Agreement
shall apply regardless of the voluntary or involuntary nature of the termination
of the employment relationship between the Company and Participant, the duration
of that relationship, or any other circumstances under which the relationship
terminates.


7.Injunctive Relief. Participant specifically acknowledges and agrees that
Participant’s violation of any obligation under the preceding sections of this
Agreement will cause irreparable harm to the Company’s legitimate business
interests, and that such harm cannot be measured by any specific amount of money
or adequately remedied by the award of any sum of monetary damages. Therefore,
Participant specifically


A1-3




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




agrees and understands that the Company will be entitled to specific performance
and injunctive and other equitable relief in case of any breach or attempted
breach of the preceding sections and agrees not to assert as a defense that the
Company has an adequate remedy at law. Any injunctive relief shall be in
addition to, and not in lieu of, any other remedies available to the Company.

8.Conformance and Severability. It is the intent of the Parties that each of the
covenants and promises set forth above is divisible and severable from the other
covenants and promises in those sections. The Parties further intend that this
Agreement be enforceable to the maximum extent possible and that, if a court of
competent jurisdiction determines that any term or clause renders some or all of
this Agreement invalid or unenforceable, then, such term or clause should be
modified to the extent necessary to make the Agreement legal and enforceable
while preserving as much as possible of the intent of such term or clause. Where
a court of competent jurisdiction determines that any term or clause renders
some or all of this Agreement invalid or unenforceable, and such modification is
not feasible, it is the intent of the Parties that the offending term or clause
should be substituted with another term or clause that is enforceable and most
nearly achieves the same objectives. Where a court determines that neither
modification nor substitution of such term or clause is feasible under the
circumstances, only then shall the offending term or clause be severed and
stricken from the Agreement, but only to the extent that the term or clause is
invalid or unenforceable, and the remaining provisions of the Agreement shall be
enforced in accordance with their terms and entitled to full force and effect.
9.Permitted Disclosures. Notwithstanding any other provision of this Agreement,
Participant will not be held civilly or criminally liable under any federal or
state trade secret law for disclosing a trade secret of the Company in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney representing or advising Participant concerning
such disclosure, if the disclosure (a) is made solely for the purpose of
reporting or investigating a suspected violation of law or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, as long as
such filing is made under seal.  In addition, if Participant files a lawsuit
against the Company for retaliation for reporting a suspected violation of law,
Participant may disclose trade secrets of the Company to the attorney
representing him/her and may use the trade secret information in the court
proceeding, only if any document containing the trade secret is filed under
seal, and Participant does not disclose the trade secret except as specifically
directed or authorized by a court order. In addition, nothing in this Agreement
should be construed (i) to impede or interfere with Participant’s right to
respond truthfully and completely to any request for information regarding the
Company’s activities where disclosure is required by legal process, or (ii) to
prevent Participant from communicating directly with, responding to any inquiry
from, or providing truthful testimony or information to, any regulatory or law
enforcement agency of the United States, the U.S. Congress, an Inspector
General, or a state government agency in the course of a lawful investigation or
proceeding. Participant is not required to contact the Company as a precondition
to any of the foregoing, provided, however, that Participant cannot, without the
written approval of the Company’s General Counsel, disclose the substance of
communications between the Company personnel and the Company’s legal counsel
which are protected by the Company’s attorney-client privilege.
10.General.


A1-4




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




a.With the exception of modification or substitution of terms by a court of
competent jurisdiction under the Conformance and Severability section above, no
modification or waiver of any provision of this Agreement shall be valid unless
in writing signed by both Parties and specifically referring to this Agreement
by name.
b.Participant acknowledges that the services to be rendered by Participant are
personal and that Participant may not assign any of her/his duties or
obligations under this Agreement. The Company may assign the Agreement to any
successor or transferee. This Agreement shall be valid and binding upon all
heirs, successors and assigns of the Parties.
c.No delay or omission in enforcing any provision of this Agreement or in
exercising any right or remedy set forth in this Agreement shall operate as a
waiver of any right or remedy or preclude enforcement or specific performance of
such provision or the exercise of any right or remedy.
d.The Parties acknowledge that they have each read this Agreement in its
entirety, understand it, agree to be bound by its terms and conditions, and
intend that the Agreement be interpreted as if drafted equally by both Parties.
e.Participant agrees that the Company may, in its sole discretion, share all or
part of this Agreement with any future or prospective employer to the extent
reasonably necessary to ensure Participant’s compliance. In addition,
Participant agrees to provide the Company, upon its request, with the name,
address, and contact information of any new employer or third party whose
relationship with Participant may violate the provisions of this Agreement.
f.To the extent any financial compensation is required under Applicable Law to
be paid to Participant to render any of the covenants set forth in this Appendix
1 enforceable, the Company shall have sole discretion to elect to enforce such
covenants and make such payments, and nothing herein shall be deemed to require
the Company to enforce such covenants or make any such payments.







APPENDIX 2
TO RESTRICTED STOCK UNIT AGREEMENT
COUNTRY-SPECIFIC TERMS AND CONDITIONS
These Country-Specific Terms and Conditions include additional terms and
conditions that govern the RSUs granted to Participant under the Plan if
Participant resides or works in one of the countries listed below. Capitalized
terms used but not defined in these Country-Specific Terms and Conditions are
defined in the Plan or the Agreement and have the meanings set forth therein.
BRAZIL
Compliance with Law. By accepting the RSUs, Participant acknowledges and agrees
to comply with applicable Brazilian laws and to pay any and all Taxes associated
with the RSUs, and the sale of the Shares acquired under the Plan.
Labor Law Acknowledgment. By accepting the RSUs, Participant agrees that (i)
Participant is making an investment decision, (ii) Participant will receive
Shares under the RSUs only if the vesting conditions are met and (iii) the value
of the underlying Shares is not fixed and may increase or decrease in value
without compensation to Participant.
MEXICO
Labor Law Policy and Acknowledgment for Employees of Axalta Coating Systems
Servicios Mexico, S. de R.L. de C.V. In accepting the grant of the RSUs,
Participant expressly recognizes that Axalta Coating Systems Ltd., with
registered offices at Clarendon House, 2 Church Street, Hamilton, HM 11,
Bermuda, is solely responsible for the administration of the Plan and that
Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Axalta Coating Systems Ltd. and
Participant since Participant is participating in the Plan on a wholly
commercial basis and Participant’s sole employer is Axalta Coating Systems
Servicios Mexico, S. de R.L. de C.V., located at Avenida Industria Eléctrica No.
10 Industrial Barrientos, Tlalnepantla Estado de México, Zip Code 54015, State
of Mexico. Based on the foregoing, Participant expressly recognizes that the
Plan and the benefits that Participant may derive from participating in the Plan
do not establish any obligations by Participant’s employer, Axalta Coating
Systems Servicios Mexico, S. de R.L. de C.V. towards Participant, do not form
part of the employment conditions and/or benefits provided by the employer, and
any modification of the Plan or their termination shall have no effect on, nor
constitute a change or impairment of, the terms and conditions of employment.
Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of Axalta Coating Systems
Ltd.; therefore, Axalta Coating Systems Ltd. reserves the absolute right to
amend and/or discontinue Participant’s participation at any time without any
liability to Participant.
Finally, Participant hereby declares that Participant does not reserve to
Participant any action or right to bring any claim against Axalta Coating
Systems Ltd. for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and Participant therefore grants a full
and broad release to Axalta Coating Systems Ltd., its affiliates, branches,
representation offices, its shareholders, officers, agents, or legal
representatives with respect to any claim that may arise.
Políticas bajo la Legislación Laboral y aceptación por parte de los empleados de
Axalta Coating Systems Servicios Mexico, S. de R.L. de C.V. Al aceptar el
otorgamiento de las RSUs, expresamente reconozco que Axalta Coating Systems
Ltd., con oficinas ubicadas en Clarendon House, 2 Church Street, Hamilton, HM
11, Bermuda es la única responsable de la administración del Plan y que mi
participación en el Plan y la adquisición de acciones no genera una relación de
trabajo entre Axalta Coating Systems Ltd. y el suscrito, toda vez que mi
participación en el Plan es meramente comercial y mi único Patrón lo es Axalta
Coating Systems Servicios Mexico, S. de R.L. de C.V., ubicado en Avenida
Industria Eléctrica No. 10 Industrial Barrientos, Tlalnepantla Estado de México,
Zip Code 54015, State of Mexico. Derivado de lo anterior, expresamente reconozco
que el Plan y los beneficios que pudieran derivar de mi participación en el Plan
no generan obligación alguna de mi Patrón Axalta Coating Systems Servicios
Mexico, S. de R.L. de C.V. hacia el suscrito, no forman parte de las condiciones
de trabajo y/o prestaciones otorgadas por mi Patrón y cualquier modificación del
Plan o su terminación no constituirá un cambio o menoscabo de los términos y
condiciones de mi relación de trabajo.
Adicionalmente, entiendo que mi participación en el Plane es resultado de una
decisión unilateral y discrecional de Axalta Coating Systems Ltd.; por lo tanto,
Axalta Coating Systems Ltd. se reserva el derecho absoluto de modificar y/o
descontinuar mi participación en cualquier tiempo sin ninguna responsabilidad
hacia mi.
Finalmente, por la presente expresamente declaro que no me reservo acción ni
derecho alguno que ejercitar en contra de Axalta Coating Systems Ltd. por
cualquier daño o perjuicio o para reclamar una compensación en relación con
cualquier disposición del Plan o con los beneficios derivados bajo el Plan y por
lo tanto otorgo el finiquito más amplio que en derecho proceda a Axalta Coating
Systems Ltd., sus afiliadas, sucursales, oficinas de representación, sus
accionistas, funcionarios, agentes o representantes legales, en relación a
cualquier demanda que pudiera surgir.
SWITZERLAND
Securities Law Notice. The grant of the RSUs under the Plan is considered a
private offering in Switzerland and is, therefore, not subject to registration
in Switzerland.




A1-5




Axalta - RSU Agreement – non-US (2014 Plan)(2018 Annual Grant)